AP-77,036
                                                                                 COURT OF CRIMINAL APPEALS
                                                                                                    AUSTIN, TEXAS
 BELINDA HILL                                                                     Transmitted
                                                                       CRIMINAL JUSTICE  CENTER 9/8/2015 8:16:34 AM
 FIRST ASSISTANT                                                                    Accepted
                                                                        1201 FRANKLIN, SUITE 6009/8/2015 8:32:11 AM
                                                                       HOUSTON, TEXAS 77002-1901     ABEL ACOSTA
                                                                                                             CLERK



                                  DEVON ANDERSON
                                  DISTRICT ATTORNEY
                                 HARRIS COUNTY, TEXAS

                                        September 8, 2015
                                                                               September 8, 2015

Mr. Abel Acosta, Clerk
Court of Criminal Appeals
P.O. Box 12308 – Capitol Station
Austin, TX 78711

RE: JUAN BALDERAS A/K/A APACHE v. THE STATE OF TEXAS
Case No.: AP-77,036
Trial Court No.: 1412826

Dear Mr. Acosta:

I plan to present oral argument in the above case in Austin on Wednesday, October 7, 2015 at
9:00 AM. I will be arguing the points related to the trial court's decision to let Wendy Bardeles
testify through a translator.

A copy of this notice is being sent to the attorney of record.

                                                      Sincerely,


                                                      /s/ Clint Morgan
                                                      CLINT MORGAN
                                                      Assistant District Attorney
                                                      Harris County, Texas
                                                      (713) 755-5826
/vl
cc:    Scott Shearer
       Attorney at Law
       929 Preston, Suite 200
       Houston, TX 77002